Citation Nr: 1617749	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-46 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits, to include as a Nehmer class member under the provisions of 38 C.F.R. § 3.816.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969, and from May 1975 to October 1985.  He died in January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2013 remand, the Board instructed that the AOJ confirm the appellant's current address and schedule her for a Board hearing.  In an August 2013 statement, the appellant confirmed her continue desire to have a Board hearing, and provided VA with her correct mailing address.  In October 2014, the appellant contacted VA by telephone to provide her new telephone number.  It appears that at the time, VA also mistakenly changed the address of record to the Veteran's former Post Office box.  Notification of the appellant's scheduled hearing was then mailed to the incorrect address.  In light of the fact that VA mistakenly changed the appellant's address of record, the Board has granted the motion for a new hearing on the basis that good cause was shown as to her failure to appear for the September 2015 hearing.  See 38 C.F.R. § 20.702(d) (2015).  As such, this matter should be REMANDED to schedule the Appellant for a Board hearing.  38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).  The Board notes the appellant provided an updated address in November 2015, which has been uploaded into the virtual file system.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing per her request.  Appropriate notification should be mailed to the appellant at the address reported in her November 2015 correspondence, and to her representative, if any, and such notification should be documented and associated with the claims folder.  All appropriate procedures should be followed and documented for the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




